Citation Nr: 1215374	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of ear drainage.

3.  Entitlement to service connection for lumbar spine radiculopathy, L3-4, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a lumbar spine disability, claimed as osteoarthritis, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for vascular disease, claimed a sick sinus syndrome, status-post right carotid endarterectomy with pacemaker placement, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967, including service in the Republic of Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).

A claim of entitlement to service connection for hypertension was also denied in the January 2007 rating decision.  The Veteran filed a notice of disagreement on this issue in August 2007.  In April 2009, prior to the issuance of the statement of the case, the Veteran submitted a statement in which he indicated that he wanted to open a "new claim" of entitlement to service connection for hypertension.  The RO subsequently issued a statement of the case later that same month, but the Veteran did not perfect an appeal.  In a March 2012 informal hearing presentation, the Veteran's representative again raised the issue of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder.  The Board construes this submission as an attempt to reopen service connection for hypertension.  Accordingly, this issue is referred for any appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to service connection for tinnitus, residuals of ear drainage, lumbar spine radiculopathy at L3-4, a lumbar spine disability, claimed as osteoarthritis, and vascular disease, claimed a sick sinus syndrome, status-post right carotid endarterectomy with pacemaker placement. 

Preliminarily, the Board notes that the Veteran's representative raised for the first time in March 2012 the issue of secondary service connection.  Specifically, the Veteran's representative alleged that the currently diagnosed lumbar spine radiculopathy at L3-4; lumbar spine disability, claimed as osteoarthritis; and vascular disease, claimed a sick sinus syndrome, status-post right carotid endarterectomy with pacemaker placement, were secondary to service-connected posttraumatic stress disorder (PTSD) and/or type II diabetes mellitus.  As the March 2012 statement constitutes the first attempt to raise a secondary service connection claim in connection with these issues, a remand is required to provide the Veteran with proper notice of the information and evidence needed to substantiate a secondary service connection claim.  

The record also reflects that the Veteran receives benefits from the Social Security Administration (SSA).  Careful review of the claims file reflects that private records relevant to his claim for SSA benefits were submitted.  However, it appears that these records are incomplete.  The nature and basis on which the SSA benefits were awarded is not shown in the record.  In a March 2012 informal hearing presentation, the Veteran's representative specifically requested that VA determine the nature of the SSA benefits awarded and obtain complete records on the Veteran's behalf.  On remand, therefore, the RO must contact SSA to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

Service personnel records included in the claims file reveal that the Veteran had active service from October 1965 to October 1967, including service in the Republic of Vietnam as a cannoneer or gunner.  Service treatment records are negative for any of the claimed disabilities and there is no medical evidence of any of the claimed disabilities within one year after discharge from service.  

Pertinent post-service private and VA treatment records predating the appeal period show that the Veteran received extensive treatment for a heart disorder, which necessitated the implantation of a pacemaker, and a lumbar spine disability, to include radiculopathy.  The Veteran also reported subjective complaints of tinnitus.  Private and VA treatment records generated during the appeal period reflect continued treatment for a heart disorder, as well as a lumbar spine disability, to include radiculopathy.  In July 2009, the Veteran again reported subjective complaints of tinnitus and attributed these symptoms to his period of active service.  In a May 2006 statement, the Veteran's spouse attested to the Veteran's continued treatment for the claimed disabilities.   
 
The Veteran was afforded a VA audiology examination in December 2006.  He reported subjective complaints of constant tinnitus and stated that he was exposed to noise in service from artillery fire.  However, he did not recall these symptoms in service.  Accordingly, the examiner found it "less likely as not" that the Veteran's tinnitus was the result of in-service noise exposure.  In reaching this conclusion, the examiner noted that the Veteran's separation hearing examination was normal and by the Veteran's own account, he did not recall having tinnitus in service.  A new VA examination is required on remand in light of the Veteran's July 2009 statement in which he acknowledged having ear or hearing loss symptoms in service.  

Moreover, the Veteran must be afforded VA examinations to determine the etiology of the claimed disabilities and their relationship to service or a service-connected disability.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and advise him of the information and evidence needed to substantiate his service connection claims for lumbar spine radiculopathy, L3-4; a lumbar spine disability, claimed as osteoarthritis; and a vascular disease, claimed a sick sinus syndrome, status-post right carotid endarterectomy with pacemaker placement, to include as secondary to a service-connected disability.  

3.  The RO must contact the SSA and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine whether the currently diagnosed tinnitus is related to his military service.  The examiner must also provide an opinion as to whether any ear disorder resulting in drainage, and any residuals therefrom, is related to the Veteran's military service.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed tinnitus is related to the Veteran's military service, to include as due to any incident therein.  The examiner must provide an opinion as to whether any ear disorder resulting in drainage, and any residuals therefrom, is related to the Veteran's military service.  Note: the Veteran's service personnel records reflect service in the Republic of Vietnam as a cannoneer or gunner from May 1966 to May 1967.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine whether the currently diagnosed lumbar spine disorder and the currently diagnosed lumbar spine radiculopathy are related to his military service.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's currently diagnosed lumbar spine disorder and lumbar spine radiculopathy are related to the Veteran's military service, to include as due to any incident therein.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed lumbar spine disorder and lumbar spine radiculopathy are proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine whether the currently diagnosed vascular disease, claimed as sick sinus syndrome, status-post right carotid endarterectomy with pacemaker placement, is related to the Veteran's military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed vascular disease is related to the Veteran's military service, to include as due to any incident therein.  If the manifestations of each separate vascular disease cannot be distinguished, the examiner must so state.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed vascular disease is proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus and/or service-connected PTSD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examinations have been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  A medical reports must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


